Name: Regulation No 156/67/EEC of the Commission of 23 June 1967 on the method of determining c.i.f. prices and levies for cereals, flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 111 27.6.67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 2533/67 REGULATION No 156/67/EEC OF THE COMMISSION of 23 June 1967 on the method of determining c.i.f. prices and levies for cereals, flour, groats and meal classes of flour, groats and meal and the rules for rules for fixing threshold prices for these classes of products ; Whereas in order to avoid too great a complication in the method of fixing levies a minimum level below which variations in c.i.f prices or in threshold prices do not require any alteration of the levies should be fixed ; Whereas the measures laid down in this Regulation are in ^accordance with the Opinion of the Management Committee for Cereals ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/67/EEC1 of 13 June 1967 on the common organisation of the market in cereals, and in particular Article 13 (4) thereof; Whereas the c.i.f prices taken for fixing the levy are to be calculated for Rotterdam on the basis of the most favourable purchasing opportunities on the world market; whereas when the offer price used is valid for a different port, the transport charges should be adjusted in relation to Rotterdam; Whereas in order to determine the most favourable purchasing opportunities on the world market, the Commission should take into consideration all offers made on that market of which it is aware and all quotations on the main international commercial exchanges ; whereas, however, if it appears from information available to the Commission that certain offers do not reflect the true trend of the market either because, of the quality of the goods or because of their being in limited quantity, or because the price at which these offers are made is not based on normal market conditions, they should be disregarded ; whereas it is desirable moreover that the Community market should not be disturbed by sudden variations in levies which do not reflect actual market trends ; Whereas information about offer prices and representative exchange quotations is often lacking in respect of flour of wheat, spelt, meslin and rye and of groats and meal of common and durum wheat ; whereas , therefore, the c.i.f. price for these products should be determined by the method for fixing their threshold price laid down in Council Regulation No 130/67/EEC2 of 13 June 1967 determining the standard qualitites for certain cereals and certain 1 . When fixing the c.i.f. prices mentioned in Article 13 (2) and (3 ) of Regulation No 120/67/EEC for products listed in Article 1 (a), (b ) and (c) of that Regulation, the Commission shall take into account all offers made on the world market of which it has knowledge through Member States or by its own means and the quotations of the main international commercial exchanges . The Commission shall fix the c.i.f. prices on the basis pf the most favourable purchasing opportunities of which it has knowledge, with the exception of forward offers and quotations unless the latter relate to shipment during the month of fixing; it shall make the necessary corrections in the case of offers not based on Rotterdam, taking into account the differences in freight charges between the port of loading and the port of destination, and between the port of loading and Rotterdam. If there are no offers for shipment during the month of fixing, or if these offers are exluded by the provisions of paragraph 2, forward offers for shipment during the following month shall be taken into consideration . If these offers also are lacking or are exluded pursuant to paragraph 2, the c.i.f. price shall be maintained unaltered. 1 OJ No 117, 19.6.1967, p . 2269/67. 2 OJ No 120, 21.6.1967, p . 2356/67. 112 Official Journal of the European Communities flour of wheat, spelt, meslin and rye or for groats and meal of durum wheat, the Commission may fix c.i.f. prices for these products taking into account :  the quantity of the basic cereal required to manufacture one ton of flour or one ton of groats and meal of durum wheat ;  the c.i.f. price fixed for the basic cereal ;  processing costs ;  an average value for the intermediate products and by-products obtained during processing. Prices fixed for products listed in Article 1 (c) of Regulation No 120/67/EEC shall be understood as gross for net. 2 . When determining c.i.f . prices the Commission may exclude certain offers :  if the cereals are not of fair average quality;  if it is only possible to obtain a very small quantity unrepresentative of the market at the price stated in the offer;  if the trend of prices in general or if the information available leads the Commission to believe that the offer price in question does not reflect the true trend of the market;  if the offers allow the seller options on quality or country of origin . 3 . In addition to the cases mentioned in the second subparagraph of paragraph 1 , the Commission may exceptionally maintain a c.i.f . price unaltered for a limited period if the offer price for a given quality, having provided a basis for the previous fixing of the c.i.f. price, no longer applies, so far as the Commission is aware, when the price next comes to be fixed and if the offer prices still available are such as to cause sudden and considerable variations in the c.i.f. price which in the opinion of the Commission are not sufficiently representative of the actual trend of the market. Article 4 In the absence of information about representative offer prices or representative exchange quotations for groats and meal of common wheat, the Commission may fix the c.i.f . price for these products by increasing by 8% the c.i.f. price for wheat flour. Article 5 The Commission shall fix the levies applicable to the products listed in Article 1 (a), ( b ) and (c) , of Regulation No 120/67/EEC in units of account per metric ton . Article 2 Article 6 In order to calculate the c.i.f. price corresponding to the most favourable purchasing opportunities, the Commission shall make the adjustments required to offset differences in quality in relation to the standard quality for which the threshold price has been fixed, by applying the coefficients of equivalence provided for in Article 12 (2 ) of Regulation No 120/67/EEC. The amount of the levy on one ton of the products listed in Article 1 (a), (b) and (c) of Regulation No 120/67/EEC shall be altered only when variations in the components by which it is calculated would have the effect of increasing or reducing it by more than 0-60 units of account per metric ton. Article 3 Article 7 In the absence of information about respresentative offer prices or representative exchange quotations for This Regulation shall enter into force on 1 July 1967. This Regultaion shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1967 ¢ For the Commission The President Walter HALLSTEIN